Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

CARA SCHAEFER WIENEKE                               GREGORY F. ZOELLER
Wieneke Law Office, LLC                             Attorney General of Indiana
Special Assistant to State Public Defender
Plainfield, Indiana                                 BRIAN REITZ
                                                    Deputy Attorney General

                                                                                  FILED
                                                    Indianapolis, Indiana

                                                                              Aug 15 2012, 9:24 am


                               IN THE                                                 CLERK
                                                                                    of the supreme court,

                     COURT OF APPEALS OF INDIANA                                    court of appeals and
                                                                                           tax court




DAVID M. CRAFT,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 52A05-1203-CR-140
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                       APPEAL FROM THE MIAMI CIRCUIT COURT
                           The Honorable Robert A. Spahr, Judge
                              Cause No. 52C01-1103-FB-17



                                         August 15, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       David M. Craft appeals his eight-year sentence for battery resulting in serious

injury,1 a Class C felony, contending that the sentence is inappropriate in light of the

nature of his offense and his character.

       We affirm.

                           FACTS AND PROCEDURAL HISTORY

       While serving a fifty-year sentence for murder and robbery as a class B felony at

the Miami Correctional Facility, Craft entered into an agreement with another inmate,

Vernon Sumpter, to provide protection to Sumpter in exchange for the payment of

money. When Sumpter reneged on the agreement, Craft repeatedly struck him in the face

and body, repeatedly stomped on his head, face and ribs, and dragged him by the hair out

of his cell. Pursuant to a plea bargain, Craft pleaded guilty to battery as a Class C felony.

The trial court found that there were three aggravating factors: (1) the injuries sustained

by the victim were significant and greater than the elements to prove the offense; (2)

Craft’s criminal history; and (3) Craft’s lack of remorse. The trial court found that

Craft’s guilty plea was a mitigator. The court sentenced Craft to eight years executed.

Craft now appeals.

                                 DISCUSSION AND DECISION

       Indiana Appellate Rule 7(B) authorizes an appellate court to revise a sentence

authorized by statute if “after due consideration of the trial court’s decision,” the sentence

is found to be inappropriate in light of the nature of the offense and the character of the

offender. As the appellant, Craft bears the burden of meeting the inappropriateness

       1
           See Ind. Code § 35-42-2-1(a)(3).

                                              2
standard. Day v. State, 898 N.E.2d 471,472 (Ind. Ct. App. 2008). Craft has failed to

meet the burden.

       As to his character, at the time of this offense Craft was in prison for robbing and

murdering an African-American woman while he was a member of the White

Brotherhood. Tr. at 23. He showed no remorse for committing this prior offense. Id.

       As to the nature of the offense, as noted by the trial court in its sentencing

statement, the injuries inflicted on the victim were significant and beyond the elements of

battery as a Class C felony. We therefore conclude that Craft’s eight-year executed

sentence is not inappropriate in light of the nature of the offense and the character of the

offender.

       Affirmed.

NAJAM, J., and MAY, J., concur.




                                             3